Case 1:20-cr-00143-TSE Document 82 Filed 09/02/20 Page 1 of 18 PageID# 1212

                          ***PUBLIC VERSION***


                IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA
                           Alexandria Division


UNITED STATES OF AMERICA,

                       Plaintiff,

     v.                                       Case No. 1:20-cr-00143
                                              The Honorable Judge Ellis
ZACKARY ELLIS SANDERS,                        Hearing: Sept. 11, 2020

                       Defendant.




MEMORANDUM IN SUPPORT OF MR. ZACKARY ELLIS SANDERS’S MOTION TO
  SUPPRESS DUE TO LACK OF PROBABLE CAUSE (Motion to Suppress No. 1)




                              Jonathan Jeffress (#42884)
                              Emily Voshell (#92997)
                              Jade Chong-Smith (admitted pro hac vice)
                              KaiserDillon PLLC
                              1099 14th Street. NW
                              8th Floor West
                              Washington, D.C. 20005
                              Telephone: (202) 683-6150
                              Facsimile: (202) 280-1034

                              Counsel for Defendant Zackary Ellis Sanders
 Case 1:20-cr-00143-TSE Document 82 Filed 09/02/20 Page 2 of 18 PageID# 1213




                                                           TABLE OF CONTENTS

INTRODUCTION .......................................................................................................................... 1
BACKGROUND ............................................................................................................................ 2
   A.         The Search Warrant. ........................................................................................................... 2
   B.         Mr. Sanders’s Initial Appearance, Detention Hearing, Indictment, and Arraignment. ...... 4
ARGUMENT .................................................................................................................................. 4
        I.         THE WARRANT WAS NOT SUPPORTED BY PROBABLE CAUSE. ..................... 4
              A.        There was not probable cause to believe that
                          ................................................................................................................................ 5
                   1.      The Affidavit reflects no effort by law enforcement to corroborate the
                                   . ................................................................................................................. 5
                   2.      Without additional corroboration,
                                                                                            . ............................................................. 8
                   3.      There was not probable cause to believe
                                             . ................................................................................................ 9
                   4.      The warrant was stale............................................................................................ 13
              B.        The Good Faith Exception Does Not Apply. ............................................................ 13
        II.        ALL FRUITS OF THE ILLEGAL SEARCH MUST BE SUPPRESSED. .................. 14
CONCLUSION ............................................................................................................................. 15




                                                                               ii
    Case 1:20-cr-00143-TSE Document 82 Filed 09/02/20 Page 3 of 18 PageID# 1214




         Zackary Ellis Sanders, by and through undersigned counsel, and pursuant to Federal Rule

of Criminal Procedure 41 and the Fourth Amendment, respectfully moves this Court to suppress

all evidence and illegal fruits obtained pursuant to the invalid search warrant issued in this case

because it was not supported by probable cause.

                                        INTRODUCTION




                                          Ex. 5 (Intel Log).




         Assuming arguendo that the FBI did not knowingly or recklessly mislead the Magistrate

or omit material facts from the Affidavit—which it did, including in paragraph 23, which forms

the crux of the Affidavit;1 in paragraph 25;2 and about Tor, the target website, and the subject

premises3—the warrant issued in this case was still invalid because it was not supported by

probable cause to search the Sanders’s family home or the electronic devices within it. Even when

reviewing the Affidavit in the light most favorable to the Government, the facts FBI Special Agent

                    (“the Special Agent”) presented in the Affidavit failed to provide “a fair

probability that contraband or evidence of a crime w[ould] be found in a particular place.” Illinois

v. Gates, 462 U.S. 213, 238 (1983). The Affidavit contained “bare conclusions” that were


1
  See Motion to Suppress Based on Materially False and Misleading Information in Paragraph 23 (Motion
to Suppress No. 2).
2
  See Motion to Suppress Based on Materially Misleading Statements and Omissions Regarding Tor, the
Target Website, and the Subject Premises (Motion to Suppress No. 3).
3
  See Motion to Suppressed Based on Materially False and Misleading Information in Paragraph 25
(Motion to Suppress No. 4).
                                                  1
    Case 1:20-cr-00143-TSE Document 82 Filed 09/02/20 Page 4 of 18 PageID# 1215




insufficient to meet the probable cause standard. Id.at 239. As a result, the Magistrate did not

have “a substantial basis for determining the existence of probable cause” that a search would

uncover evidence of wrongdoing. Id. at 239.

         Because the Affidavit was “so lacking in indicia of probable cause as to render official

belief in its existence entirely unreasonable,” United States v. Leon, 468 U.S. 897, 932 (1984), the

good faith exception does not apply. As a result, all evidence derived from the illegal search of

the Sanders’s family home, the interrogation of Mr. Sanders and his parents, and the forensic

examinations of any tangible evidence should be suppressed as fruit of the poisonous tree.

                                         BACKGROUND

      A. The Search Warrant.

                                                                                       The Affidavit

contains just a single allegation of criminal activity by the Internet user whose home and electronic

devices the Special Agent proposed to search.




Ex. 1 (Affidavit) at ¶ 23. While the Affidavit contains numerous other paragraphs documenting

the Special Agent’s background and experience, the Special Agent’s




4
  See Motion to Suppress Based on Materially False and Misleading Information in Paragraph 25 (Motion
to Suppress No. 4).


                                                  2
Case 1:20-cr-00143-TSE Document 82 Filed 09/02/20 Page 5 of 18 PageID# 1216




                                                                                           . Id.

at ¶¶ 33-35. In stark contrast to cases where courts have upheld the Magistrate’s probable cause

determination, the Affidavit in this case did not describe specific content




       The same day the Special Agent submitted the Affidavit, the Magistrate issued a warrant

for the FBI to search the Sanders’s family home,



       On February 12, 2020, at 6:05 a.m., 26 law enforcement agents executed the invalid search

warrant. The agents, with guns drawn, pulled Mr. Sanders’s parents out of their home and forced

Mr. Sanders at gunpoint into his mother’s office. Ex. 2




                                                   3
    Case 1:20-cr-00143-TSE Document 82 Filed 09/02/20 Page 6 of 18 PageID# 1217




      B. Mr. Sanders’s Initial Appearance, Detention Hearing, Indictment, and
         Arraignment.

         On March 20, 2020, over five weeks later, Mr. Sanders was arrested and made his initial

appearance.

         On June 24, 2020, based on the evidence derived from the illegal search of the Sanders’s

family home, Mr. Sanders was indicted on five counts of production of child pornography in

violation of 18 U.S.C. § 225l (a) and § 2251(e), six counts of receipt of child pornography in

violation of 18 U.S.C. § 2252(a)(2) and § 2252(b)(l), and one count of possession of child

pornography in violation of 18 U.S.C. § 2252(a)(4)(B) and § 2252(b)(2). Mr. Sanders faces a

mandatory minimum of fifteen years in prison for each count of production of child pornography.5

         At arraignment on July 10, 2020, Mr. Sanders appeared before this Court. The Court set a

schedule for Mr. Sanders to submit a motion to compel and, once the Court had resolved that

motion, a motion to suppress.

                                           ARGUMENT

I.       THE WARRANT WAS NOT SUPPORTED BY PROBABLE CAUSE.

         Assuming arguendo that the FBI did not knowingly or recklessly mislead the Magistrate

or omit material facts from the Affidavit—which it did—the warrant issued in this case was invalid

because it was not supported by probable cause to search the Sanders’s family home or the

electronic devices within it. The facts the Special Agent presented in the Affidavit failed to provide

“a fair probability that contraband or evidence of a crime w[ould] be found in a particular place.”

Gates, 462 U.S. at 238. The Affidavit contained “bare conclusions” that were insufficient to meet

the probable cause standard. Id.at 239. As a result, the Magistrate did not have “a substantial basis



5




                                                  4
 Case 1:20-cr-00143-TSE Document 82 Filed 09/02/20 Page 7 of 18 PageID# 1218




for determining the existence of probable cause” that a search would uncover evidence of

wrongdoing. Id. at 239.

       A Magistrate is required to “make a practical, common-sense decision whether, given all

the circumstances set forth in the affidavit before him, including the ‘veracity’ and ‘basis of

knowledge’ of persons supplying hearsay information, there is a fair probability that contraband

or evidence of a crime will be found in a particular place.” Gates, 462 U.S. at 238. When a

reviewing court examines the validity of a search warrant, such validity “must be assessed on the

basis of the information that the officers disclosed, or had a duty to discover and to disclose, to the

issuing Magistrate,” and not on what was uncovered afterwards during the execution of the

warrant. Maryland v. Garrison, 480 U.S. 79, 85 (1987).

   A. There was not probable cause to believe that the


       1. The Affidavit reflects no effort by law enforcement to corroborate the


       The Affidavit in this case rests entirely on




                                                  5
    Case 1:20-cr-00143-TSE Document 82 Filed 09/02/20 Page 8 of 18 PageID# 1219




                                                                                                .6

         The Special Agent’s reiteration in

            “mere affirmation of suspicion and belief without any statement of adequate supporting

facts” that the Supreme Court has expressly rejected as providing an adequate basis for probable

cause. See Nathanson v. United States, 290 U.S. 41, 46 (1933) (affiant’s statement that he had

“cause to suspect and does believe” that smuggled liquor was present in a private home was

insufficient to provide probable cause). The Affidavit does not show




         The Affidavit does not contain sufficient facts to provide “a substantial basis for crediting

the hearsay”                  , and that hearsay is not “reasonably corroborated by other matters” that

were within the Special Agent’s knowledge. Jones v. United States, 362 U.S. 257, 269 (1960),

overruled on other grounds by United States v. Salvucci, 448 U.S. 83, 100 (1980).

         There are no facts from which to determine how




6




                          .


                                                    6
    Case 1:20-cr-00143-TSE Document 82 Filed 09/02/20 Page 9 of 18 PageID# 1220




                                                  .




                                            7



         An informant’s “veracity, reliability, and basis of knowledge” are “closely intertwined

issues” to be considered as part of the totality of the circumstances when determining whether

there is probable cause. Gates, 462 U.S. at 230 (emphasis added). In conducting such an analysis

in Illinois v. Gates, the Supreme Court held that the corroboration of a tip “through other sources

of information reduce[s] the chances of a reckless or prevaricating tale” and “thus provid[es] a

substantial basis for crediting . . . hearsay.” Id. at 244-245 (quoting Jones v. United States, 362

U.S. at 269, 271 (internal quotations omitted).

         Here, however,




7




                                                  7
Case 1:20-cr-00143-TSE Document 82 Filed 09/02/20 Page 10 of 18 PageID# 1221




       The Fourth Amendment dictates that “[s]ufficient information must be presented to the

magistrate to allow that official to determine probable cause; his action cannot be a mere

ratification of the bare conclusions of others.” Gates, 462 U.S. at 239.




                               it is the type of bare-boned statement found in Nathanson and other

similar cases to be insufficient for probable cause.

       2. Without additional corroboration,
                                                            .

       The Affidavit is also notable for what it did not allege, but which would have been required

for the Magistrate reasonably to infer




                                                 8
Case 1:20-cr-00143-TSE Document 82 Filed 09/02/20 Page 11 of 18 PageID# 1222
Case 1:20-cr-00143-TSE Document 82 Filed 09/02/20 Page 12 of 18 PageID# 1223




       Even assuming, arguendo, that there was probable cause to believe




                            See, e.g., United States v. Falso, 544 F.3d 110, 120-21 (2d Cir. 2008)

(finding no probable cause for possession of child pornography when it was alleged that defendant

“appear[ed]” to have “gained access or attempted to gain access” to the cpfreedom.com website—

which did not require registering an account or logging in—and that even if one inferred that the

defendant had accessed cpfreedom.com, there was no specific allegation that the defendant

“accessed, viewed or downloaded child pornography”); see also, e.g. United States v. Doyle, 650

F.3d 460, 472 (4th Cir. 2011) (finding no probable cause for possession of child pornography

based on evidence of child molestation and claim from child victim that defendant showed the

victim pictures of nude children).

       Courts have required much more than the sparse facts contained in the Affidavit before

finding probable cause. See, e.g., United States v. Bosyk, 933 F.3d 319, 322 (4th Cir. 2019)

(finding probable cause where FBI described message with hyperlink with numerous thumbnail

images depicting man sexually molesting female toddler, which was unmistakably child

pornography, and records subpoenaed from a file sharing site showed the defendant had viewed

and clicked on that hyperlink to download child pornography), cert. denied, 140 S. Ct. 1124

(2020); United States v. Richardson, 607 F.3d 357 (4th Cir. 2010) (finding probable cause where




                                               10
Case 1:20-cr-00143-TSE Document 82 Filed 09/02/20 Page 13 of 18 PageID# 1224




investigation linked defendant's email accounts, which he used to distribute child pornography, to

the address where the warrant was executed); United States v. Bynum, 604 F.3d 161 (4th Cir. 2010)

(finding probable cause where someone with a particular screen name at address where warrant

was executed had uploaded suspected child pornography to the Internet); United States v.

Goodwin, 854 F.2d 33 (4th Cir. 1988) (finding probable cause for anticipatory search warrant

when defendant ordered child pornography and investigation verified that materials would be

delivered to address where warrant was executed); United States v. Bailey, 272 F. Supp. 2d 822,

824 (D. Neb. 2003) (finding probable cause where someone using a particular e-mail address

knowingly subscribed to a specialized Internet site that distributed child pornography); United

States v. Shields, No. 4:CR-01-0384, 2004 WL 832937, at *7 (M.D. Pa. Apr. 14, 2004), aff'd, 458

F.3d 269 (3d Cir. 2006) (finding probable cause where it was clear that the defendant voluntarily

subscribed to and joined two websites whose purpose was to share child pornography); United

States v. Froman, 355 F.3d 882, 890–91 (5th Cir. 2004) (finding probable cause where the

defendant paid to join a group called Candyman where the sole purpose was to receive and

distribute child pornography, the defendant registered screennames that reflected an interest in

child pornography, and the defendant did not cancel his paid subscription to the group); United

States v. Hutto, 84 F. App’x 6, 8 (10th Cir. 2003) (finding probable cause where the defendant

paid to join a group where images of child pornography were available to all members).




                                               11
Case 1:20-cr-00143-TSE Document 82 Filed 09/02/20 Page 14 of 18 PageID# 1225




                                   Cf. Bosyk, 933 F.3d at 322 (in affidavit, FBI alleged defendant

clicked on with numerous thumbnail images depicting man sexually molesting female toddler),

cert. denied, 140 S. Ct. 1124 (2020).




       Generalized statements

                                                   , are not probative of the required intent. Thus,




                                              12
Case 1:20-cr-00143-TSE Document 82 Filed 09/02/20 Page 15 of 18 PageID# 1226




        4. The warrant was stale.

        The FBI did not have probable cause to search the Sanders’s family home in February

2020,




                                                                                   11


     B. The Good Faith Exception Does Not Apply.




11
 See Motion to Suppress Based on Materially Misleading Statements and Omissions Regarding Tor, the
Target Website, and the Subject Premises (Motion to Suppress No. 3).


                                                13
Case 1:20-cr-00143-TSE Document 82 Filed 09/02/20 Page 16 of 18 PageID# 1227




       The good faith exception to the exclusionary rule does not apply here. See United States

v. Leon, 468 U.S. 897 (1984). The Fourth Circuit has held:

       The Leon good-faith exception is not available where . . . the magistrate fails to
       perform a “neutral and detached” function and instead merely rubber stamps the
       warrant [or] . . . the affidavit does not provide the magistrate with a substantial basis
       for determining the existence of probable cause.

United States v. Gary, 528 F.3d 324, 329 (4th Cir. 2008).

       Even assuming arguendo that the Special Agent did not knowingly or recklessly mislead

the Magistrate, the Magistrate failed to perform its neutral and detached function because the

Magistrate merely rubber-stamped the bare conclusions

                                Furthermore, the Affidavit did not provide a substantial basis for

probable cause. This Court has held that “a magistrate may rely on law enforcement officers, who

may draw on their own experience and specialized training to make inferences from and deductions

about the cumulative information available to them that might well elude an untrained person, as

long as the affidavit contains facts to support the law enforcement officer's conclusions.” United

States v. Matish, 193 F. Supp. 3d 585, 602 (E.D. Va. 2016) (citing United States v. Johnson, 599

F.3d 339, 343 (4th Cir.2010)) (internal citations and quotations omitted) (emphasis added). In this

case, for the reasons discussed, there were insufficient facts to support the                      .

II.    ALL FRUITS OF THE ILLEGAL SEARCH MUST BE SUPPRESSED.

       All tainted fruits, including tangible evidence, electronic evidence, and statements Mr.

Sanders made to law enforcement, should be suppressed. The FBI found the tangible evidence,

obtained forensic electronic information, and obtained Mr. Sanders’s statements by exploiting the

illegally obtained search warrant, including by questioning him in his home. Because his

statements are clearly the fruit of the poisonous tree, they must also be suppressed. Wong Sun v.

United States, 371 U.S. 471, 485 (1963) (“verbal evidence which derives so immediately from an



                                                  14
Case 1:20-cr-00143-TSE Document 82 Filed 09/02/20 Page 17 of 18 PageID# 1228




unlawful entry and an unauthorized arrest as the officers' action in the present case is no less the

‘fruit’ of official illegality than the more common tangible fruits of the unwarranted intrusion.”);

United States v. Saafir, 754 F.3d 262, 267 (4th Cir. 2014) (suppressing statements that were fruit

of officer’s false assertion of authority to search vehicle); United States v. Watson, 703 F.3d 684,

697 (4th Cir. 2013) (suppressing statement seized as fruit of unlawful arrest); United States v.

Seidman, 156 F.3d 542, 548 (4th Cir. 1998) (“If the Government has committed a constitutional

violation, however, evidence obtained as a result of the violation cannot be used unless the

connection between the unlawful conduct and the acquisition of the evidence has become so

attenuated as to dissipate the taint.”); United States v. Brown, 401 F.3d 588, 592 (4th Cir. 2005)

(“Evidence gathered as fruit of an unreasonable search or seizure is generally inadmissible against

a defendant.”); see also New York v. Harris, 495 U.S. 14, 20 (1990) (“The warrant requirement for

an arrest in the home is imposed to protect the home, and anything incriminating the police

gathered from arresting Harris in his home, rather than elsewhere, has been excluded, as it should

have been; the purpose of the rule has thereby been vindicated.”).

                                         CONCLUSION

       Because the warrant issued in this case was based on a single, uncorroborated hearsay

allegation,                                            , the warrant was not supported by probable

cause. Furthermore, because the Affidavit was “so lacking in indicia of probable cause as to render

official belief in its existence entirely unreasonable,” United States v. Leon, 468 U.S. 897, 932

(1984), the good faith exception does not apply. As a result, all evidence derived from the illegal

search of the Sanders’s family home, the illegal interrogation of Mr. Sanders and his parents, and

the illegal forensic examinations of any tangible evidence should be suppressed as fruit of the

poisonous tree.




                                                15
Case 1:20-cr-00143-TSE Document 82 Filed 09/02/20 Page 18 of 18 PageID# 1229




                                   Respectfully submitted,

                                   /s/ Jonathan Jeffress

                                   Jonathan Jeffress (#42884)
                                   Emily Voshell (#92997)
                                   Jade Chong-Smith (admitted pro hac vice)
                                   KaiserDillon PLLC
                                   1099 Fourteenth St., N.W.; 8th Floor—West
                                   Washington, D.C. 20005
                                   Telephone: (202) 683-6150
                                   Facsimile: (202) 280-1034
                                   Email: jjeffress@kaiserdillon.com
                                   Email: evoshell@kaiserdillon.com
                                   Email: jchong-smith@kaiserdillon.com

                                   Counsel for Defendant Zackary Ellis Sanders




                                     16
